              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,   :   CIVIL ACTION
                               :   NO. 16-5173
         Plaintiff             :
    v.                         :
                               :
International Business         :
Machines Corporation,          :
                               :
         Defendant.            :

                               ORDER

         AND NOW, this 21st day of November, 2019, it is hereby

ORDERED that the trial scheduled for December 9, 2019 is

CONTINUED until further order of the Court.



         AND IT IS SO ORDERED.



                         _s/Eduardo C. Robreno __
                         EDUARDO C. ROBRENO, J.
